                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Barlean’s Organic Oils, LLC,                       Case No. 20-mc-11 (NEB/TNL)

               Movant,

 v.                                                             ORDER

 Dahl Administration,

               Respondent.


       This matter comes before the Court on Movant Barlean’s Organic Oils, LLC

(“Barlean’s”) “Motion to Compel Compliance with Subpoenae [sic] Served on Respondent

Dahl Administration” (ECF No. 2), seeking compliance with two subpoenas served in

connection with Testone v. Barlean’s Organic Oils, LLC, No. 19-CV-0169, a class action

pending in the United States District Court for the Southern District of California.

       Barlean’s motion was served on a number of attorneys back in January 2020, two

of whom, attorneys Paul K. Joseph and Jack Fitzgerald, Barlean’s California counsel had

prior contact with regarding the subject matter of this motion and held themselves out as

counsel for Dahl Administration. (Certificate of Service, ECF No. 8; see Aff. of Marylin

K. Jenkins ¶¶ 22-30, ECF No. 4; see also Ex. X to Jenkins Aff., ECF No. 4-1 at 78-80.)

Barlean’s subsequently obtained a hearing date of February 26, 2020, on the motion. (ECF

No. 9.) To date, there has been no response from Dahl Administration. Nor has anyone

entered an appearance on behalf of Dahl Administration. There being no opposition to the

motion, the Court finds that the hearing is unnecessary. See D. Minn. LR 7.1(b).


                                             1
      Based on the foregoing, and all of the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

      1. The February 26, 2020 hearing (ECF No. 9) is STRICKEN.

      2. Barlean’s “Motion to Compel Compliance with Subpoenae [sic] Served on
         Respondent Dahl Administration” (ECF No. 2.) is GRANTED.

      3. Dahl Administration shall comply with the December 4, 2019 subpoenas and
         produce the lists of class members within 20 days from the date of this Order.

      4. Such lists shall be designated appropriately under the existing confidentiality
         order in Testone.

      5. Failure to comply with any provision of this Order or any other prior consistent
         Order shall subject the non-complying party, non-complying counsel and/or the
         party such counsel represents to any and all appropriate remedies, sanctions and
         the like, including without limitation: assessment of costs, fines and attorneys’
         fees and disbursements; waiver of rights to object; exclusion or limitation of
         witnesses, testimony, exhibits and other evidence; striking of pleadings;
         complete or partial dismissal with prejudice; entry of whole or partial default
         judgment; and/or any other relief that this Court may from time to time deem
         appropriate.




Dated: February     21      , 2020                     s/ Tony N. Leung
                                                Tony N. Leung
                                                United States Magistrate Judge
                                                District of Minnesota


                                                Barlean’s Organic Oils, LLC v. Dahl
                                                Administration
                                                Case No. 20-mc-11 (NEB/TNL)




                                           2
